NOTICE OF ALLOWANCE
	This Office Action is in response to Applicant’s amendments and arguments filed 03/04/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In applicant’s amendments filed 03/04/2021, claims 1-3, 5-7, 9, 11-14, 16-17 are amended, claims 4, 8 are withdrawn, and claim 10 is canceled. Claims 1-9, 11-17 as filed on 03/04/2021, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 1-4, 11-17 are allowable. The restriction requirement between Species I and II, as set forth in the Office action mailed on 06/23/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby fully withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species II, filed on 06/23/2020, is fully withdrawn. Claim 4 and 8, directed to a connecting assembly, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The claim objections have been in part obviated in view of applicant’s amendments and arguments filed on 03/04/2021, see below. The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 03/04/2021, and were withdrawn. The rejections of claims 1-4 and 11-17 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 03/04/2021.
Claims 1-4, 11-17, as filed on 03/04/2021, and as amended in accordance with the examiner's amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Nicholas McDonald (Reg. 78027) on 03/10/2021.

The application had been amended as follows:

In the claims filed on 03/04/2021:
Claim 1 has been deleted and replaced with the amended claim 1 below:
--- An electric treadmill, comprising: 
a base comprising a front frame, a rear frame and a connecting assembly, wherein tread boards are provided within the front frame and the rear frame, and the front frame and the rear frame are hinged together by the connecting assembly to enable the base to be folded; and 
an armrest comprising a vertical tube and a cross tube, wherein one end of the vertical tube is connected to the cross tube, and an other end of the vertical tube is rotatably coupled to the base to fold the armrest with respect to the base, 
wherein the vertical tube comprises an armrest tube, a side rest is detachably connected with the armrest tube, and a connecting portion is provided on the armrest tube, corresponding to the side rest; 
wherein the side rest comprises a main body, a spring is provided at an end of the main body, and a ball connected to the spring; and the ball is abutted against a connecting portion by a force of the spring; 
wherein the vertical tube further comprises a hollow tube, and a controllable gas spring, wherein the armrest tube is disposed in the hollow tube, one end of the controllable gas spring is connected to the armrest tube, and an other end of the 
wherein a tab is further provided at the end of the main body; a slot is provided on the connecting portion; and the tab is inserted into the slot to connect the main body to the connecting portion.---.

In claim 11 line 1:
“claim 5” has been deleted and replaced with ---claim 1 ---

In claim 12 line 3:
“other end of the depressurizing lever” has been deleted and replaced with --- an other end of the depressurizing lever ---

In claim 13 line 2:
“a hollow tube” has been deleted and replaced with --- the hollow tube---

In claim 13 line 2:
“other” has been deleted and replaced with --- the other---

Claims 5-9 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claim 1. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record of Packham (US 2009/0062072 A1), Rosenberg et al. (US 2013/0092096 A1), Migliorini (US 8,650,713 B2), REN (US 2019/0290956 A1), Hurt (US 6,110,076), Piaget et al. (US 5,419,747), Wang (US 2009/0176627 B2) fails to teach or render obvious an electric treadmill in combination with all of the elements and structural and functional relationships as claimed and further including:
 “a spring provided at the end of the main body, and a ball connected to the spring; wherein the ball is abutted against the connecting portion by a force of the spring” (Claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO NGUYEN KIM DO whose telephone number is (571)270-3550.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO N DO/
Examiner, Art Unit 3784    

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784